From conviction in the district court of Montgomery county of the offense of selling intoxicating liquor, with a penalty of two years in the penitentiary affixed, this appeal is brought.
The State moves to dismiss the appeal because of a defective recognizance. We have carefully examined said recognizance and are of opinion that it is not in compliance with the law. Nothing in the various recitals in the recognizance as same appears in the record make it affirmatively appear that the recitals and obligations refer to this case. The recognizance is unnecessarily long and prolix and contains much matter which might have had the effect of confusing the learned trial judge when he approved the form in which same appears in the record. *Page 8 
The court declines to consider any other matters raised until a recognizance is presented in accordance with the plain provisions of the statute and holdings of this court.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.